UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDMENT NO. 2 TO FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-11596 FIRST QUANTUM VENTURES, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-4743354 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2300 Palm Beach Lakes Blvd. Ste. 218 West Palm Beach, FL 33409 (Address of principal executive offices) (561) 697-8740 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of September 30, 2007, there were approximately 34,030,390 shares of the Issuer's common stock, par value $0.001 per share outstanding. Transitional Small Business Disclosure Format (check one):Yes oNo x INDEX PART I. - FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) Item 2 Management's Discussion and Analysis or Plan of Operations Item 3 Controls and Procedures PART II. - OTHER INFORMATION Item 1 Legal Proceedings Item 2 Changes in securities, use of proceeds and small business issuer ofequity securities Item 3 Defaults upon senior securities Item 4 Submission of matters to a vote of security holders Item 5 Other information Item 6 Exhibits and reports on Form 8-K PART I. - FINANCIAL INFORMATION Item 1Financial Statements (Unaudited) INDEX TO FINANCIAL STATEMENTS Balance Sheet F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Financial Statement F-5 F-1 First Quantum Ventures, Inc. Consolidated Balance Sheets September 30, 2007 September 30, 2006 ASSETS CURRENT ASSETS Cash $ 0 $ 0 Prepaid expenses 0 0 Total current assets 0 0 OTHER ASSETS Licensing rights 0 0 Total other assets 0 0 Total Assets $ 0 $ 0 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable Convertible Note Payable $ 25,229 $ 8,272 Total current liabilities 25,229 8,272 Total Liabilities 25,229 8,272 STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par, authorized 50,000,000 shares, 0 issued and outstanding 0 0 Common stock, $0.001 par value, authorized 500,000,000 shares; 34,030,390 and 34,030,390 issued and outstanding, respectively 34,030 34,030 Additional paid-in capital in excess of par 0 0 Deficit accumulated during the development stage (34,030 ) (34,030 ) Net loss for the twelve months (25,229 ) (8,272 ) Total stockholders’ equity (25,229 ) (8,272 ) Total Liabilities andStockholders’ Equity $ 0 $ 0 The accompanying notes are an integral part of the financial statements F-2 First Quantum Ventures, Inc. (A Development Stage Enterprise) Statements of Operations Three Months Ended Sept. 30, 2007 Three Months Ended Sept. 30, 2006 From February 24, 2004 (Inception) through Sept. 30, 2007 REVENUES $ 0 $ 0 $ 0 OPERATING EXPENSES: General and administrative expenses 734 1,982 35,229 Legal fees - related party 10,000 0 10,000 Services - related party 0 0 5,000 Total expenses 10,734 1,982 50,229 Net income (loss) $ (10,734 ) $ (1,982 ) $ (50,229 ) Income (loss) per weighted average common share $ (0.00 ) $ (0.00 ) Number of weighted average common shares outstanding 34,030,390 34,030,390 The accompanying notes are an integral part of the financial statements F-3 First Quantum Ventures, Inc. (A Development Stage Enterprise) Statements of Cash Flows (Unaudited) Three Months Ended Sept.30, 2007 Three Months Ended Sept.30, 2006 From February 24, 2004(Inception) through Sept. 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (10,734 ) $ (1,982 ) $ (25,229 ) Adjustments to reconcile net loss to net cash used by operating activities: Stock issued for services 0 0 25,000 Changes in operating assets and liabilities Increase (decrease) in accounts payable - trade 10,734 1,982 25,229 Increase (decrease) in accounts payable - related party 0 0 0 Net cash provided (used) by operating activities 0 0 0 CASH FLOWS FROM INVESTING ACTIVITIES: None 0 0 0 Net cash provided (used) by investing activities 0 0 0 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible debt 10,734 1,982 25,229 Net cash provided by financing activities 0 0 0 Net increase (decrease) in cash (10,734 ) (1,982 ) (25,229 ) CASH, beginning of period 0 0 0 CASH, end of period $ 0 $ 0 $ 0 NON CASH FINANCING ACTIVITIES Common stock issued to settle debt $ 0 $ 0 $ 9,000 The accompanying notes are an integral part of the financial statements F-4 First Quantum Ventures, Inc. (A Development Stage Enterprise) Notes to Financial Statements (1) The Company First Quantum Ventures, In (the Company) is a Nevada chartered development stage corporation which conducts business from its headquarters in West Palm Beach, Florida.The Company was incorporated in Nevada on April 13, 2006, and is a successor by merger with Cine-Source Entertainment, Inc., and has elected June 30 as its fiscal year end. The Company changed its name to First Quantum Ventures, Inc. on February 24, 2004. The Company has not yet engaged in its expected operations. Current activities include raising additional capital and negotiating with potential key personnel and facilities.There is no assurance that any benefit will result from such activities.The Company will not receive any operating revenues until the commencement of operations, but will nevertheless continue to incur expenses until then. The following summarize the more significant accounting and reporting policies and practices of the Company: a) Use of estimatesThe financial statements have been prepared in conformity with generally accepted accounting principles.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statements of financial condition and revenues and expenses for the year then ended.Actual results may differ significantly from those estimates. b)Start-Up costsCosts of start-up activities, including organization costs, are expensed as incurred, in accordance with Statement of Position (SOP) 98-5. c)Net loss per share Basic loss per weighted average common share is computed by dividing the net loss by the weighted average number of common shares outstanding during the period. d) Stock compensation for services rendered The Company issues shares of common stock in exchange for services rendered.The costs of the services are valued according to generally accepted accounting principles and have been charged to operations. (2) Stockholders’ EquityThe Company has authorized 500,000,000 shares of $0.001 par value common stock and 50,000,000 shares of $0.001 par value preferred stock The Company had 34,030,390 shares of common stock issued and outstanding at June 30, 2007.On April 26, 2004, the Company completed a 1-fo-200 reverse split of its common stock, leaving 30,390 shares remaining outstanding.In May 2004 the company authorized the issuance of 5,000,000 shares of its restricted common stock to its sole officer and director for services.In November 2004 the company issued a total of 20,000,000 shares of its common stock to a third party for capital and other services rendered on behalf of the company on or before November 2, 2004.On the same date the company issued an additional 9,000,000 shares of its common stock in exchange for settlement and satisfaction of the balance of any indebtedness of the company.All such shares were issued at par value. (3) Income TaxesDeferred income taxes (benefits) are provided for certain income and expenses which are recognized in different periods for tax and financial reporting purposes. The Company had net operating loss carry-forwards for income tax purposes of approximately $0. 4) Going Concern Even though as shown in the accompanying consolidated financial statements, the Company incurred cumulative net losses totaling $25,229 for the period ended September 30, 2007, it has a stockholders’ deficit of approximately $34,030 as of September 30, 2007.These conditions raise substantial doubt as to the ability of the Company to continue as a going concern.The ability of the Company to continue as a going concern is dependent upon increasing sales and obtaining additional capital and financing.The Company is F-5 First Quantum Ventures, Inc. (A Development Stage Enterprise) Notes to Financial Statements (4) Going Concern, continuedattempting to raise additional funds for the Company through third parties.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. F-6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-looking statements This Form 10-QB contains statements that are forward-looking statements within the meaning of the federal securities laws, including statements about our expectations, beliefs, intentions or strategies for the future. These statements involve known and unknown risks and uncertainties, including risks resulting from the environment in which we operate, economic and market conditions, competitive activities, other business conditions, accounting estimates, and the risk factors set forth in this Form 10-QSB. These risks, among others, include those relating to our ability to successfully market and generate patient volume, the Company's ability to maintain contracts with physicians and other medical providers at favorable rates, and any lawsuits that may arise in the course of doing business. Our actual results may differ materially from results anticipated in our forward-looking statements. We base our forward-looking statements on information currently available to us, and we have no current intention to update these statements, whether as a result of changes in underlying factors, new information, future events or other developments. FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 Discussion and Analysis The following discussion and analysis should be read in conjunction with the financial statements of the Company and the accompanying notes appearing subsequently under the caption "Financial Statements." Results of
